Citation Nr: 0303776	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-01 782	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for colitis and 
gastroesophageal reflux disease with solid food dysphagia 
secondary to the service-connected hemorrhoids.

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to February 
1974 and from December 1977 to December 1979.  This matter 
comes before the Board on appeal from a RO rating decision 
dated in July 2000 which denied a rating in excess of 10 
percent for hemorrhoids and an October 2000 RO rating 
decision which denied the claim of service connection for 
colitis and gastroesophageal reflux disease with solid food 
dysphagia.  

In October 2001, the Board remanded the claims to the RO for 
further development.


FINDINGS OF FACT

1. The veteran is not shown to have colitis and 
gastroesophageal reflux disease with solid food dysphagia 
that had its onset during service, or which is causally or 
etiologically related to his service-connected hemorrhoids.  

2.  The veteran's hemorrhoids are not manifested by 
persistent bleeding with secondary anemia or with fissures.


CONCLUSIONS OF LAW

1.  Colitis and gastroesophageal reflux disease with solid 
food dysphagia were not incurred in or aggravated by active 
service and is not proximately due to or caused by the 
service-connected hemorrhoids.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38  C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2002).

2.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claims.  The appellant and his representative were 
provided with a copy of the appealed July and October 2000 
rating decisions.  Additionally, they were provided 
statements of the case dated in August 2000 and December 2000 
and a supplemental statement of the case dated in August 
2002.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  Moreover, in May 
2000, December 2001, and March 2002 letters, VA informed the 
veteran of the type of evidence he needed to submit, informed 
the veteran of the evidence they would be obtaining in an 
effort to substantiate his claim, and informed the veteran of 
the provision of the VCAA.  Thus, under the circumstances in 
this case, the appellant has received the notice and 
assistance contemplated by law, and adjudication of his 
claims at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Factual Background

Service medical records show that the veteran was treated for 
hemorrhoids.  The records are negative for any complaints or 
diagnosis of a gastrointestinal disorder.  A June 1978 report 
indicates that the veteran had a small pox vaccination.

In April 1993, the veteran underwent flexible sigmoidoscopy.  
The preoperative diagnosis was rectal bleeding and the 
postoperative diagnosis was hemorrhoidal bleeding.

A February 1997 operation report revealed that the veteran 
underwent esophagogastroduodenoscopy with savary dilatation, 
biopsy for histology and clotesting for helicobacter pylori.  
A surgical pathology report dated in February 1997 revealed 
diagnoses of gastritis and esophagitis.

By a rating decision dated in January 1999, service 
connection was established for hemorrhoids.  A noncompensable 
evaluation was assigned from August 23, 1988 and a 10 percent 
evaluation was assigned from August 23, 1995.

The veteran filed a new clam for an increased rating for 
hemorrhoids in May 2000.  In connection with his claim, VA 
outpatient treatment records dated from February 1999 to June 
2000 were obtained and associated with the record.  These 
reports show continued evaluation and treatment of the 
veteran's hemorrhoids.  In February 1999, the veteran 
complained of intermittent blood on his toilet paper, blood 
in the bowl, and blood in his stools.  However the examiner 
noted that the veteran had difficulty stating any of these 
facts without prompting, which led him to somewhat question 
the significance of the rectal bleeding.  The veteran was 
advised to continue his medications as previously prescribed.  
When treated in August 1999, the veteran reported that a 
physician told him that his hemorrhoids may be the cause of 
his reflux disease and that he could get an increase in his 
disability compensation.  The physician responded by saying 
that it would be hard to prove one caused the other 
considering the hemorrhoids occurred 25 years ago.  In 
September 1999, the veteran was seen for complaints of back 
pain.  At that time, he reported that his rectal bleeding had 
somewhat improved on stool softeners.  He stated that he got 
hematochezia approximately every four weeks.  He also felt 
that his stomach pain and reflux had improved.  He stated 
that his hemorrhoids were about the same or perhaps slightly 
improved.  He was using sitz baths twice a day and continued 
to use cilium and hydrocortisone cream topically.  The 
veteran denied any recent hematemesis or melena.  The 
clinical assessment was gastrointestinal complaints, 
including internal hemorrhoids, appeared to be improved on 
his current regimen.  Evaluation in June 2000, revealed large 
external hemorrhoids that were slightly excoriated.  His 
stool was brown and trace heme was positive.

On VA examination in June 2000, the examiner noted that the 
veteran had a history of hemorrhoids in service.  He had a 
banding procedure in 1995, no prior excisions.  A colonoscopy 
in 1997 revealed a hemorrhoid and diverticulitis.  The 
veteran reported that the hemorrhoids bled on a daily basis 
despite being on a sitz bath regimen and stool softener.  He 
complained of associated pain as well.  He also had a past 
history of gastroesophageal reflux disease and hypertension.  
The veteran complained of incontinence secondary to the stool 
softeners.  He stated that he had daily fecal leakage so much 
so that he wore a "pad" in his undergarments.  His current 
treatment included a stool softener and sitz baths.  

Physical examination revealed no evidence of a colostomy.  
There was no evidence of fecal leakage as assessed by 
underwear and no pad present within his undergarments.  The 
anus was of normal size and there were no external stigmata 
of anemia.  His recent hemoglobin and hematocrit were 17 and 
46, respectively.  There were no fissures.  There were some 
external hemorrhoids laterally on both sides of the anus that 
were of medium sized and nonthrombosed.  On anoscopy there 
was a right posterior internal hemorrhoid that was moderately 
sized, was thrombosed with no evidence of active bleeding.  
Hemoccult was positive on rectal examination. There were no 
palpable masses.  Hemorrhoids were diagnosed.

In an August 2000 statement, the veteran asserted that he had 
gastrointestinal diseases due to inoculations he received 
while in service.

The veteran underwent an esophagogastroduodenoscopy with 
biopsy and savary dilation in September 2000.  The 
postoperative diagnoses were stricture distal esophagus and 
erosive gastritis.  In September 2000, he also underwent a 
colonoscopy with banding ligation of hemorrhoids and biopsy.  
The postoperative diagnoses were non-specific ileitis, 
nonspecific colitis and internal hemorrhoids, three bands 
placed.

A surgical pathology report dated in September 2000 revealed 
microscopic diagnoses of duodenal mucosa showing normal 
villous architecture; mild to moderate chronic gastritis with 
focal small intestinal metaplasia, and squamous mucosa 
showing mild chronic esophagitis.  A separate surgical 
pathology report dated in September 2000 revealed microscopic 
diagnoses of focal moderate chronic ileitis with lymphoid 
follicles, focal moderate chronic colitis and increased 
eosinophils were identified.

The veteran filed a claim of service connection for colitis, 
dysphagia, gastroesophageal reflux disease as secondary to 
his service-connected hemorrhoids in October 2000.

The veteran underwent esophagogastroduodenoscopy with savary 
dilation and biopsy in November 2001.  The postoperative 
diagnosis was stricture, distal esophagus and erosive 
gastritis.  

VA outpatient treatment reports from 2000 to 2001 reveals 
that the veteran had multiple gastrointestinal complaints.  
During this time, he was diagnosed as having gastroenteritis 
and gastroesophageal reflux disease.  The reports also note 
the veteran history of hemorrhoids.  In April 2000, the 
veteran stated that he had bright red blood per rectum off 
and on but during the last three to four months he had not 
had any bleeding.  These outpatient treatment records; 
however, does not show that the veteran received an 
examination pertaining to hemorrhoids.

The veteran underwent colonoscopy, band and ligation of 
hemorrhoids in January 2002.  The postoperative diagnoses 
were nonspecific colitis and internal hemorrhoids.

On VA examination in April 2002, the veteran presented with 
numerous gastrointestinal symptoms.  With respect to his 
hemorrhoids, he stated that they had worsened since service.  
He reported a history of bright red blood per rectum over the 
past 10 to 12 years.  He related that he had undergone 
colonoscopes in the past.  The examiner reviewed the 
veteran's records, including his claims file.  During the 
examination, the veteran reported that he treated his 
hemorrhoids with sitz baths, Anusol and a prescription 
suppository for itching.  He felt that his hemorrhoids have 
exacerbated his other medical diagnoses such as reflux 
disease, diarrhea, and stool leakage.  The examiner noted 
that the records showed that the veteran was diagnosed as 
having colitis.

The veteran reported having problems with sphincter control 
and reported that he had had fecal leakage for a number of 
years.  He also reported having other gastrointestinal 
symptoms such as chronic nausea, heartburn and dysphagia.  
The examiner noted that the veteran had been diagnosed as 
having esophagitis.  It was noted that the veteran had a past 
medical history of gastroesophageal reflux disease with 
esophagitis and esophageal stricture, bleeding internal 
hemorrhoids, status post multiple bandings and operative 
hemorrhoidectomy in December 2001, duodenal ulcer disease; 
colitis, questionable inflammatory bowel disease; and 
symptoms which have been diagnosed as irritable bowel 
syndrome.

Physical examination revealed that the veteran was well-
nourished.  He was noted to have evidence of fecal leakage 
with stool staining on his undergarments.  External rectal 
examination revealed redundant tissue on both lateral aspects 
of the anus consistent with external hemorrhoids.  There was 
a small 2-3 mm area of granulation tissue toward the inside 
of the anal canal just below the dentate line which was 
consistent with a granuloma, possibly related to the surgery 
in December.  He had a small external hemorrhoid associated 
with a skin tag anteriorly measuring approximately 5 mm in 
size which also extended into the anal channel.  Luminal size 
of the rectum and anus appeared normal.  He had no signs of 
anemia.  Examination of the anal canal revealed no fissures.  
He also had hemorrhoids of 4-5 mm located internally in the 
major position.  There was no evidence of thrombosis.  There 
was also no evidence of active or recent bleeding.  There was 
mild irritation of the anoderm.  The assessment was 
hematochezia related to internal hemorrhoids, improved after 
operative hemorrhoidectomy; remaining small internal 
hemorrhoids; external hemorrhoids; gastrointestinal problems 
inclusive of irritable bowel syndrome/possible inflammatory 
bowel disease (colitis); gastroesophageal reflux disease, 
complicated with esophagitis and stricture formation; and 
presumed fecal incontinence.

The examiner stated that he did not believe that the 
veteran's gastroesophageal reflux disease or diarrhea/fecal 
urgency was related to his previous diagnosis of hemorrhoids.  
He stated that he completely reviewed all electronic and 
paper records, including the claims file.  He stated that he 
spent a total of one hour and twenty minutes reviewing the 
record and assessing the veteran.


III.  Analysis

A.  Service connection for colitis and gastroesophageal 
reflux disease with solid food dysphagia

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The Board observes that the veteran's service medical records 
are negative for any complaints or diagnosis of a 
gastrointestinal disorder.  Postservice medical records on 
file reveals that the veteran was first diagnosed as having a 
gastrointestinal disorder in 1997.  At that time, he was 
diagnosed as having gastritis and esophagitis.  Subsequent 
medical reports reveal a diagnosis of colitis, 
gastroenteritis and gastroesophageal reflux disease.

Bearing in mind the applicable laws and regulations, the 
Board finds that what is significant about the record on 
appeal is what it does not include; none of the records on 
appeal show a medical link between any current colitis and 
gastroesophageal reflux disease with solid food dysphagia and 
military service or between his service connected disability 
(i.e. hemorrhoids).  See Hickson v. West, 12 Vet. App. 247 
(1999); see generally Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred there).

As to the origins or etiology of the veteran's current 
colitis and gastroesophageal reflux disease with solid food 
dysphagia, the Board notes that, in an April 2002 VA 
examination report, the VA physician opined, after a review 
of the record on appeal and an examination of the veteran, 
that he did not believe that the veteran's gastroesophageal 
reflux disease, diarrhea/fecal urgency were related to his 
diagnosis of hemorrhoids.  Moreover, in August 1999, a VA 
physician stated that it would be hard to prove that the 
veteran's gastroesophageal reflux disease was caused by the 
veteran's hemorrhoids, considering that the veteran's 
hemorrhoids occurred 25 years ago.  The Board observes that 
the VA physician's opinions, regarding the origins or 
etiology of his current gastrointestinal disorders, stand 
uncontradicted by any other evidence found in the record and 
are probative in determining whether the veteran has 
substantiated his claim of service connection. 

The Board must point out that the veteran's assertion that 
his current gastrointestinal disorders were caused by his 
service-connected hemorrhoids and/or was caused by 
inoculations he had in service, cannot be considered 
competent medical evidence of a nexus.  The veteran is not 
competent to offer opinions regarding medical diagnosis or 
causation.  As a lay person, the veteran lacks the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).  In the instant case, the 
veteran has not provided such competent medical evidence.  
Therefore, his assertions, standing alone, have little 
probative value and the Board will give more weight to the 
medical opinions provided by the VA examiners.

Similarly, the veteran's statement to the effect that he was 
told by his treating physician that his current 
gastrointestinal disorders were related to the service-
connected hemorrhoids cannot be considered competent medical 
evidence of a nexus; a layman's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In conclusion, as the record does not present any evidence of 
the veteran having colitis and gastroesophageal reflux 
disease due to military service, or that such disorders are 
due to his service connected hemorrhoids, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for colitis and gastroesophageal 
reflux disease; the benefit-of-the doubt doctrine is 
inapplicable and the claim of service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Increase rating for hemorrhoids

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating will be assigned for hemorrhoids which 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The Board finds that the degree of disability associated with 
the veteran's hemorrhoids does not comport with the rating 
criteria for a 20 percent evaluation under Diagnostic 7336.  
Notably, while the evidence cumulatively establishes the 
presence of hemorrhoids, there is no evidence that they are 
accompanied by persistent bleeding.  Additionally, none of 
the medical evidence of record contains any objective 
findings of secondary anemia or fissures, as required for a 
20 percent evaluation under Diagnostic Code 7336.  

In February 1999, the veteran reported having intermittent 
blood on his toilet paper, blood in the bowel and blood in 
his stools.  The examiner stated that these facts were 
obtained with some prompting which led him to question the 
significance of the rectal bleeding.  In September 1999, the 
veteran stated that he had hematochezia (blood in the stools) 
approximately every four weeks.  An April 2000 treatment 
report reveals that the veteran indicated that he had bright 
red blood per rectum off and on but during the last three to 
four months he had not had any bleeding.  When examined by VA 
in June 2000, the veteran reported that his hemorrhoids bled 
on a daily basis despite his sitz bath regimen and stool 
softener.  Physical examination revealed the presence of 
hemorrhoids, however, there was no evidence of active 
bleeding or fissures.  VA rectal examination in April 2002 
revealed the presence of hemorrhoids.  However, there was 
again no evidence of active or recent bleeding.  At that 
time, he also had no fissures and no signs of anemia. 

In sum, the medical evidence fails to show any persistent 
bleeding associated with hemorrhoids.  Even if the record 
showed persistent bleeding, there is absolutely no evidence 
of secondary anemia or fissures.  In the absence of any 
medical evidence indicating the veteran has hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures, a 
20 percent rating is not warranted under the applicable 
rating criteria.  In this regard, the Board must find that a 
10 percent rating under Diagnostic 7336 is more appropriate 
in that the veteran's hemorrhoid disability picture has been 
shown to more nearly approximately the criteria for that 
particular rating.  38 C.F.R. § 4.7.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for colitis and gastroesophageal reflux 
disease with solid food dysphagia is denied.

A rating in excess of 10 percent for hemorrhoids is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

